FILED
                                                                            November 5, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA


                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

WV DIVISION OF HIGHWAYS,
Employer Below, Petitioner

vs.)   No. 20-0541 (BOR Appeal No. 2055090)
                   (Claim No. 2016024891)

CLIFFORD C. REICHARD,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner WV Division of Highways, by Counsel Melissa M. Stickler, appeals the decision
of the West Virginia Workers’ Compensation Board of Review (“Board of Review”). Clifford C.
Reichard, by Counsel William B. Gerwig III, filed a timely response.

       The issue on appeal is permanent partial disability. The claims administrator granted a 10%
permanent partial disability award on October 10, 2018. The Workers’ Compensation Office of
Judges (“Office of Judges”) reversed the decision in its February 3, 2020, Order, and instead
granted a 17% permanent partial disability award. The Order was affirmed by the Board of Review
on June 25, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions.


                                                 1
               (d) If the decision of the board effectively represents a reversal of a prior
       ruling of either the commission or the Office of Judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
       the Supreme Court of Appeals only if the decision is in clear violation of
       constitutional or statutory provisions, is clearly the result of erroneous conclusions
       of law, or is so clearly wrong based upon the evidentiary record that even when all
       inferences are resolved in favor of the board’s findings, reasoning and conclusions,
       there is insufficient support to sustain the decision. The court may not conduct a de
       novo re-weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Mr. Reichard, a truck driver, injured his low back while lifting part of a trailer on March
21, 2016. He underwent an Independent Medical Evaluation by Paul Bachwitt, M.D., on June 15,
2018. Dr. Bachwitt noted that prior to the compensable injury, Mr. Reichard suffered a lumbar
injury for which he underwent cage fusion at L4-5. For the compensable injury at issue, Mr.
Reichard was initially diagnosed with a lumbar sprain. Mr. Reichard underwent an authorized L3-
4 fusion on March 20, 2017. After examining Mr. Reichard, Dr. Bachwitt opined that Mr.
Reichard’s lumbar sprain, L3-4 herniated disc, right hip sprain, and status-post right L3-4 lumbar
fusion were all causally related to the claim, and Mr. Reichard had reached maximum medical
improvement. Dr. Bachwitt placed Mr. Reichard in Category IV-D from Table 75 of the American
Medical Association’s Guides to the Evaluation of Permanent Impairment (4th ed. 1993) for 12%
impairment. It was noted that Mr. Reichard’s range of motion measurements were too low to be
credible and there were no neurological deficits. Dr. Bachwitt placed Mr. Reichard in Lumbar
Category IV from West Virginia Code of State Rules § 85-20-C for 20% impairment. Dr. Bachwitt
found 0% impairment for the right hip. Dr. Bachwitt opined that any prior permanent partial
disability awards should be subtracted from his assessment of 20% impairment. Dr. Bachwitt noted
that Mr. Reichard underwent an L4-5 fusion and discectomy twenty-one years prior for a
compensable lumbar injury.

        In an October 3, 2018, addendum to his report, Dr. Bachwitt stated that Mr. Reichard
suffered a work-related injury twenty-one years prior when he worked in North Carolina, for which
he received a $100,000 settlement. Dr. Bachwitt found that an April of 2016 MRI showed disc
desiccation at all levels as well as post-surgical changes from the prior surgery. Dr. Bachwitt
opined that his finding of 20% impairment should be apportioned 50% for Mr. Reichard’s prior
injury, surgery, and subsequent degenerative changes. He therefore assessed 10% impairment for
the compensable injury. The claims administrator granted a 10% permanent partial disability
award on October 10, 2018.

       On December 17, 2018, Bruce Guberman, M.D., performed an Independent Medical
Evaluation in which he noted that Mr. Reichard had lumbar surgery twenty years prior. Dr.
                                           2
Guberman found that Mr. Reichard’s low back pain resolved, and he had full range of motion until
the compensable injury occurred. Dr. Guberman diagnosed chronic posttraumatic lumbar strain
with L3-4 disc herniation due to the work-related injury. Dr. Guberman stated that Mr. Reichard
had symptoms consistent with right L4 radiculopathy. Mr. Reichard had reached maximum
medical improvement. Dr. Guberman placed Mr. Reichard in Lumbar Category IV from Table 75
of the American Medical Association’s Guides to the Evaluation of Permanent Impairment (4th ed
1993) for 15% impairment. He also assessed 11% range of motion impairment and 3% impairment
for radiculopathy. Dr. Guberman then placed Mr. Reichard in Lumbar Category V from West
Virginia Code of State Rules § 85-20 for 26% impairment. Dr. Guberman found that Per Table 75,
Mr. Reichard would have had 9% impairment due to his prior fusion. He therefore assessed 17%
impairment. Dr. Guberman then noted that Mr. Reichard was already awarded 10% impairment.
He therefore recommended an additional 7% impairment in this claim.

        On August 26, 2019, Dr. Bachwitt completed a second addendum to his report in which he
stated that he had reviewed Dr. Guberman’s report. Dr. Bachwitt opined that Mr. Reichard had no
evidence of radiculopathy. He also found that Dr. Guberman’s range of motion measurements
were too low to be credible. He did not agree with Dr. Guberman’s finding of 17% impairment.
Dr. Bachwitt stated that when he recommended 10% impairment, he considered Mr. Reichard’s
prior settlement of $100,000.

        In its February 3, 2020, Order, the Office of Judges reversed the claims administrator’s
decision granting a 10% permanent partial disability award and instead granted a 17% award. The
Office of Judges found that Mr. Reichard sustained a herniated L3-4 disc as a result of the
compensable injury. Twenty years prior, Mr. Reichard injured his L4-5 disc when he worked in
North Carolina and underwent fusion surgery at that level. The Office of Judges noted that the
injury occurred at a different level than the compensable injury at issue. The Office of Judges
found that Dr. Bachwitt’s impairment assessment was unreliable. Dr. Bachwitt assessed 20%
lumbar spine impairment, but he then apportioned half of the impairment for Mr. Reichard’s prior
low back injury and surgery. Dr. Bachwitt’s apportionment was based on a $100,000 settlement
Mr. Reichard received for the North Carolina injury. The Office of Judges found that the evidence
does not indicate how much, if any, of the settlement was reimbursement for the surgery or a
permanent impairment award. The Office of Judges concluded that there was no information
provided indicating what percentage of impairment was awarded to Mr. Reichard for his North
Carolina injury. Therefore, Dr. Bachwitt’s decision to apportion half of Mr. Reichard’s impairment
for the preexisting injury was found to be unreliable.

       The Office of Judges found Dr. Guberman’s report to be reliable. Dr. Guberman assessed
26% lumbar spine impairment. He noted that Mr. Reichard had a prior work-related injury. Dr.
Guberman opined that prior to the compensable injury at issue, Mr. Reichard would have fallen in
Category IV-C from Table 75 of the AMA Guides for 9% impairment. Dr. Guberman therefore
apportioned 9% impairment for Mr. Reichard’s prior injury. The Office of Judges concluded that
Dr. Guberman provided a more reasonable methodology for apportionment than that of Dr.
Bachwitt. The Board of Review adopted the findings of fact and conclusions of law of the Office
of Judges and affirmed its Order on June 25, 2020.

                                                3
        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Dr. Guberman provided the most reliable assessment of Mr.
Reichard’s permanent partial disability resulting from his compensable injury. Dr. Guberman used
the AMA Guides to ascertain Mr. Reichard’s impairment prior to the compensable injury. He then
apportioned his impairment rating accordingly. Dr. Bachwitt, on the other hand, failed to provide
a reliable explanation for his apportionment of 50% of Mr. Reichard’s impairment.


                                                                                       Affirmed.
ISSUED: November 5, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                               4